WALTER, Justice.
This is an original habeas corpus proceeding. There is attached to Relator’s application for the writ, the affidavit of the Sheriff of Jones County, Texas, that he has relator in jail under an oral commitment from the District Judge for contempt.
“An arrest without a written commitment for the purpose of enforcing a contempt judgment is illegal, and a party may not be imprisoned for contempt without a written order of commitment.”
Habeas Corpus Proceedings in the Supreme Court of Texas by Joe Greenhill and Martin D. Beirne, Jr., page 8.
We find from the record that Relator is being illegally confined and he is ordered discharged.
The court’s attention is called to Ex Parte Davis, Jr., 161 Tex. 561, 344 S.W.2d 153 (1961), regarding the proper notice to be given in these proceedings.